Fourth Court of Appeals
                                        San Antonio, Texas
                                                May 11, 2016

                                            No. 04-16-00265-CV

                                   IN RE ANDREW LOUIS SANTOS

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice


      On May 2, 2016, real party-in-interest filed a response to the petition for writ of
mandamus in this case which included a motion for sanctions. The court has considered the
motion and is of the opinion that real party-in-interest is not entitled to the relief sought.
Accordingly, the motion for sanctions is DENIED. See TEX. R. APP. P. 52.11.


           It is so ORDERED on May 11, 2016.


                                                            _________________________________
                                                            Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2014-CI-18709, styled In the Interest of A.G.S., A Child, pending in the
73rd Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb, III presiding.